Case 3:15-cv-01749-L-AGS Document 218 Filed 06/12/19 PageID.3209 Page 1 of 22



1    O’MELVENY & MYERS LLP
     CHARLES C. LIFLAND (108950)
2    DAWN SESTITO (214011)
     400 South Hope Street, 18th Floor
3    Los Angeles, California 90071-2899
     Telephone: (213) 430-6000
4    Facsimile: (213) 430-6407
5    E-mail: clifland@omm.com
     E-mail: dsestito@omm.com
6    Attorneys for Defendant
7    EXXONMOBIL REFINING & SUPPLY
     COMPANY
8    [Additional Counsel For Defendant
9    ExxonMobil Refining & Supply Company
     On Next Page]
10
11                           UNITED STATES DISTRICT COURT
12                     SOUTHERN DISTRICT OF CALIFORNIA
13
14   PERSIAN GULF INC., Individually and    Case No. 3:15-cv-01749-L-AGS
15   on Behalf of All Others Similarly
     Situated,                              CLASS ACTION
16              Plaintiff,                  DEFENDANTS’ JOINT
17                                          OPPOSITION TO PLAINTIFF’S
                v.                          MOTION FOR AN ORDER
18                                          PERMITTING DISCLOSURE OF
     BP WEST COAST PRODUCTS LLC;            HIGHLY CONFIDENTIAL
19   CHEVRON U.S.A. INC.; TESORO            INFORMATION TO
     REFINING & MARKETING                   PLAINTIFF’S CONSULTANT
20   COMPANY LLC; EQUILON
     ENTERPRISES LLC (D/B/A SHELL           Complaint Filed: July 7, 2015
21   OIL PRODUCTS US); EXXONMOBIL
     REFINING & SUPPLY COMPANY;             Date:         June 26, 2019
22   VALERO MARKETING AND SUPPLY            Time:         2:00 p.m.
     COMPANY; PHILLIPS 66; ALON USA
23   ENERGY, INC.; KERN OIL &               Magistrate:   Hon. Andrew G. Schopler
     REFINING CO. and DOES 1-25,            Courtroom:    5th Fl (Ste 5160)
24   Inclusive,

25              Defendants.                 Trial Date:     Not Set
26
27
28
                                  -i-       Case No. 3:15-cv-01749-L-AGS
     DEFTS’ OPPO TO MTN RE DISCLOSURE OF HIGHLY CONFIDENTIAL INFO
Case 3:15-cv-01749-L-AGS Document 218 Filed 06/12/19 PageID.3210 Page 2 of 22



1    O'MELVENY & MYERS LLP
     M. RANDALL OPPENHEIMER (77649)
2    1999 Avenue of the Stars, 7th Floor
     Los Angeles, CA 90067
3    Telephone: (310)553-6700
     Facsimile: (310) 246-6779 (fax)
4    E-mail: roppenheimer@omm.com
5    WILSON TURNER KOSMO LLP
     ROBIN A. WOFFORD (137919)
6    FREDERICK W. KOSMO, JR. (138036)
     HUBERT KIM (204957)
7    KATHERINE M. MCCRAY (243500)
     402 West Broadway, Suite 1600
8    San Diego, California 92101
     Telephone: (619) 236-9600
9    Facsimile: (619) 236-9669
     E-mail: rwofford@wilsonturnerkosmo.com
10   E-mail: fkosmo@wilsonturnerkosmo.com
     E-mail: hkim@wilsonturnerkosmo.com
11   E-mail: kmccray@wilsonturnerkosmo.com
12
     Co-Counsel for Defendant
13   EXXONMOBIL REFINING & SUPPLY COMPANY
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                  -ii-      Case No. 3:15-cv-01749-L-AGS
     DEFTS’ OPPO TO MTN RE DISCLOSURE OF HIGHLY CONFIDENTIAL INFO
Case 3:15-cv-01749-L-AGS Document 218 Filed 06/12/19 PageID.3211 Page 3 of 22



1                                              TABLE OF CONTENTS
2
                                                                                                                       Page
3
4    I. INTRODUCTION ...................................................................................................... 1
     II. RELEVANT FACTUAL BACKGROUND ............................................................. 3
5
     III. LEGAL STANDARD.............................................................................................. 5
6
     IV. ARGUMENT........................................................................................................... 7
7
              A.       Rosenfield Is Not Qualified Under the Protective Order to Have
8                      Access to Defendants’ Highly Confidential Information and
9                      Plaintiff Will Not Be Prejudiced If Access Is Denied. ............................. 7
              B.       There Is A Risk Of Disclosure Of Defendants’ Highly Confidential
10
                       Information If The Court Grants Rosenfield Access. ............................. 10
11            C.       Plaintiff’s Gripe About The Number Of Documents Designated as
12                     FCO Materials Is Immaterial. ................................................................. 13
13   V. CONCLUSION ....................................................................................................... 14
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                   -iii-     Case No. 3:15-cv-01749-L-AGS
      DEFTS’ OPPO TO MTN RE DISCLOSURE OF HIGHLY CONFIDENTIAL INFO
Case 3:15-cv-01749-L-AGS Document 218 Filed 06/12/19 PageID.3212 Page 4 of 22



1
                                              TABLE OF AUTHORITIES
2
3                                                                                                                          Page(s)
4    Cases
5    Advanced Semiconductor Materials Am. Inc. v. Applied Materials Inc.,
          No. 95-20169, 1996 WL 908654 (N.D. Cal. Oct. 28, 1996)........................... 5, 8
6
7    Alcoa, Inc. v. Universal Alloy Corp.,
           No. 1:15-CV-01466-ELR, 2016 U.S. Dist. LEXIS 187915 (N.D. Ga.
8          Mar. 2, 2016) ................................................................................................. 6, 12
9
     BASF Corp. v. U.S.,
10        321 F. Supp. 2d 1373 (Ct. Intl. Trade 2004) ......................................... 5, 8, 9, 11
11   Brown Bag Software v. Symantec Corp.,
12        960 F.2d 1465 (9th Cir. 1992) ....................................................................... 6, 10
13   FTC v. Advocate Health Care Net.,
14        162 F. Supp. 3d 666 (N.D. Ill. 2016)................................................................. 10

15   GPNE Corp. v. Apple Inc.,
         No. 5:12-cv-2885-LHK (PSG), 2014 WL 1027948 (N.D. Cal. Mar.
16       13, 2014) ............................................................................................................ 10
17
     High Point Sarl. v. Sprint Nextel Corp.,
18         No. 09-2269-CM/DJW, 2013 U.S. Dist. LEXIS 17366 (D. Kan. Feb.
19         8, 2013) ................................................................................................................ 6

20   In re Am. Express Anti-Steering Rules Antitrust Litig. (No II),
            No. -10-CV-04496 (NGG) (RER), 2012 WL 13098456 (E.D.N.Y.
21          Nov. 16, 2012) ................................................................................................. 5, 8
22
     Litton Indus., Inc. v. Chesapeake & Ohio Railway Co.,
23          129 FRD 528 (E.D. Wisc. 1990) ....................................................................... 12
24   Nellson N. Operating, Inc. v. Elan Nutrition, LLC,
25         238 F.R.D. 544 (D. Vt. 2006) .............................................................................. 3
26   On Command Video Corp. v. LodgeNet Entm’t Corp.,
27        976 F.Supp. 917 (N.D. Cal. 1997)..................................................................... 12

28
                                   -iv-      Case No. 3:15-cv-01749-L-AGS
      DEFTS’ OPPO TO MTN RE DISCLOSURE OF HIGHLY CONFIDENTIAL INFO
Case 3:15-cv-01749-L-AGS Document 218 Filed 06/12/19 PageID.3213 Page 5 of 22



1    Shoen v. Shoen,
           5 F.3d 1289 (9th Cir. 1993) ............................................................................... 13
2
3    Streck, Inc. v. Research & Diagnostics Sys.,
           250 F.R.D. 426 (D. Neb. 2008) ........................................................................... 6
4
     Symantec Corp. v. Acronis Corp.,
5
          No. 11-5310 EMC (JSC), 2012 WL 3582974 (N.D. Cal. Aug. 20,
6         2012) .................................................................................................................. 11
7    Telular Corp. v. Vox2, Inc.,
8          No. 00 C 6144, 2001 WL 641188 (N.D. Ill. June 4, 2001) ................................. 5
9    United States v. Nat’l Med. Enters.,
           792 F.2d 906 (9th Cir. 1986) ............................................................................. 12
10
11   Wang Labs., Inc. v. CFR Assocs., Inc.,
          125 F.R.D. 10 (D. Mass. 1989) ......................................................................... 10
12
13   Statutes

14   Cal. Civ. Code § 1641 .................................................................................................. 12

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                   -v-       Case No. 3:15-cv-01749-L-AGS
      DEFTS’ OPPO TO MTN RE DISCLOSURE OF HIGHLY CONFIDENTIAL INFO
Case 3:15-cv-01749-L-AGS Document 218 Filed 06/12/19 PageID.3214 Page 6 of 22



1    I. INTRODUCTION
2          Plaintiff Persian Gulf Inc. asks the Court to overrule Defendants’ reasonable
3    objection to allowing blogger and avowed anti-fossil fuel activist, Cody Rosenfield,
4    access to Defendants’ most sensitive information. Only a few years out of college,
5    Mr. Rosenfield lacks the credentials to be qualified as an independent expert, and has
6    no training or background in engineering, economics, business, statistics, data
7    analysis, oil and gas operations, or any other field pertinent to this antitrust case. His
8    total work experience amounts to only a handful of years as a consumer and
9    environmental advocate with a record of misrepresenting facts to promote his agenda.
10   His “experience” strongly suggests that this Court should sustain the Defendants’
11   objection and not allow Mr. Rosenfield access to their most sensitive and confidential
12   business plans, strategies, and information.
13         Nothing in Mr. Rosenfield’s background shows that he possesses any
14   experience or training to qualify him as an expert on any issue in this matter. To the
15   contrary, he is an unabashed advocate and purported “journalist” who has an
16   undisputed anti-industry bent including many affiliations with avowed oil and gas
17   industry opponents. Mr. Rosenfield describes his “work” as “reveal[ing] the
18   manipulation [by oil-and-gas companies],” including going “undercover” to do so.1
19   His CV discloses that he presently receives grant funding from Essential Information,
20   an organization that “provide[s] provocative information to the public.”2 Mr.
21   Rosenfield also continues to work with the Torrance Refinery Action Alliance, which
22
23   1
      Declaration of Dawn Sestito in Support of Defendants’ Joint Opposition to
24   Plaintiff’s Motion for an Order Permitting Disclosure of Highly Confidential
     Information to Plaintiff’s Consultant (“Sestito Decl.”) (filed concurrently herewith).
25
     Exh. A, Cody Rosenfield, Ask Me Anything, Reddit,
26   https://www.reddit.com/r/IAmA/comments/7nq4m5/i_investigate_oil_companies_that
     _manipulate/ (last visited June 12, 2019).
27
     2
       Exh. B to Sestito Decl., Essential Information, https://www.essentialinformation.org/
28   (last visited June 12, 2019).
                                                -1-            Case No. 3:15-cv-01749-L-AGS
      DEFTS’ OPPO TO MTN RE DISCLOSURE OF HIGHLY CONFIDENTIAL INFO
Case 3:15-cv-01749-L-AGS Document 218 Filed 06/12/19 PageID.3215 Page 7 of 22



1    advocates against certain refinery operations. Mr. Rosenfield previously worked for
2    Consumer Watchdog, which described its mission as “exposing oil and gas
3    companies.”3 While there, he published an article falsely alleging that ExxonMobil
4    was “hiding [a tanker] at critical times to keep California supplies short,”4 which he
5    later refused to correct after ExxonMobil provided specific information proving that
6    the tanker was undergoing legally-mandated maintenance in Singapore’s shipyards
7    during the time in question in contrast to his rank speculation.5
8             Plaintiff asks the Court to overrule Defendants’ reasonable objection to
9    exposing their most sensitive business information to Mr. Rosenfield, but it ignores
10   Defendants’ concerns, fails to identify the correct legal standard, see Section III, infra,
11   and makes no attempt to establish (or even articulate) any prejudice that might result
12   from denying Mr. Rosenfield access. Nor does Plaintiff explain how Mr. Rosenfield
13   qualifies as an expert whose learned opinion could assist the trier of fact.6
14            The Protective Order in this case protects Defendants’ legitimate interests by
15   allowing them to reasonably withhold permission for Plaintiff’s proposed experts to
16   see their most sensitive information. (Dkt. 184, ¶ 8.) Because Defendants have not
17   “unreasonably withheld” permission for Mr. Rosenfeld to access these highly
18
     3
19    See Exh. I to Sestito Decl., Holding Big Oil Accountable, Consumer Watchdog,
     https://www.consumerwatchdog.org/holding-big-oil-accountable.
20   4
      Exh. D to Sestito Decl., Cody Rosenfield, Against the Tide: How Missing Tankers
21   Pumped Up Gas Prices and Refiner Profits, Consumer Watchdog (Feb. 8, 2016),
22   available at https://www.consumerwatchdog.org/sites/default/files/2017-
     09/reportagainstthetide.pdf.
23   5
       See Exh. E to Sestito Decl., Letter From ExxonMobil to Jamie Court (Feb. 19,
24   2016); Exh. G to Sestito Decl., Jamie Court, Consumer Watchdog,
     https://www.consumerwatchdog.org/newsrelease/consumer-watchdog-report-finds-
25
     oil-refiners-rigged-imports-and-exports-inflate-ca-gas-pr (last visited June 12, 2019).
26   The article contains other falsehoods that ExxonMobil corrected in this letter,
     including the amount of gasoline and gasoline components ExxonMobil imported in
27
     2015. Rosenfield ignored these facts too.
28   6
         See Exh. 1 to Bernay Decl. (Dkt. No. 213-3, “CV”).
                                                -2-         Case No. 3:15-cv-01749-L-AGS
         DEFTS’ OPPO TO MTN RE DISCLOSURE OF HIGHLY CONFIDENTIAL INFO
Case 3:15-cv-01749-L-AGS Document 218 Filed 06/12/19 PageID.3216 Page 8 of 22



1    confidential materials, the Court should deny Plaintiffs’ motion and sustain
2    Defendants’ objection. Should the Court deem more information is necessary,
3    Defendants would be willing to engage in further discovery by deposing Mr.
4    Rosenfield on issues relevant to this motion.7
5    II. RELEVANT FACTUAL BACKGROUND
6          On February 4, 2019, the Court entered the Stipulated Protective Order, finding
7    “good cause” to protect documents and information containing “trade secrets or other
8    confidential research, technical, cost, price, marketing or other commercial
9    information.” (Dkt. 184 at 1.) The Protective Order established three tiers of
10   information:
11            1. Non-confidential information: documents without any sensitive business
                 information, such as public documents;
12
13            2. Confidential information: documents for which the “unrestricted
                 disclosure of such information could be potentially prejudicial to the
14               business operations of such designating party.” (Id. ¶ 4(a).)
15
              3. Confidential – For Counsel Only (“FCO”) information: “information is
16               among that considered to be the most sensitive by the designating party,
                 including but not limited to trade secret or other confidential research,
17
                 development, financial, pricing, or other highly sensitive commercial
18               information.” (Id. ¶ 4(b).)
19   This dispute relates only to FCO materials.
20         The Protective Order directs that FCO materials may be shared with only a
21   narrow set of individuals, including counsel of record, certain client representatives,
22   and independent experts. Before viewing FCO materials, individuals must sign
23   “Exhibit A: Agreement To Be Bound By Protective Order.” (Id. at 14,
24   “Confidentiality Agreement”). Pursuant to the Protective Order, a party may
25   reasonably object to the disclosure of FCO materials to specific individuals identified
26
27
     7
      Depositions are a proper tool to evaluate an expert’s risk of disclosure. See Nellson
28   N. Operating, Inc. v. Elan Nutrition, LLC, 238 F.R.D. 544, 545-47 (D. Vt. 2006).
                                               -3-           Case No. 3:15-cv-01749-L-AGS
      DEFTS’ OPPO TO MTN RE DISCLOSURE OF HIGHLY CONFIDENTIAL INFO
Case 3:15-cv-01749-L-AGS Document 218 Filed 06/12/19 PageID.3217 Page 9 of 22



1    by an opposing party even if the individual signs the Confidentiality Agreement. (Id.
2    ¶ 8.) Defendants have granted access to FCO materials—without objection—to
3    Plaintiff’s designated experts: Michael A. Williams, Ph.D, Justine Hastings, Ph.D, and
4    Mr. Robert McCullough, M.A.8
5            On April 22, 2019, Plaintiff informed Defendants that it intended to disclose
6    Defendants’ FCO materials to Mr. Rosenfield.9 On May 3, 2019, Defendants objected
7    to the disclosure of FCO materials to Mr. Rosenfield and described in detail the
8    reasons for their objection,10 including:
9                • He is not qualified under the Protective Order to access FCO materials as
                   an “independent expert.”
10
11               • He is an activist who touts that his “work is to reveal the manipulation
                   [by oil and gas companies]”;
12
13               • He admits that he “has gone undercover at [oil and gas] industry
                   conferences”;
14
                 • His ongoing financial ties to Essential Information, an organization that
15
                   seeks to “provide provocative information to the public”; and
16
                 • His ongoing affiliation with the Torrance Refinery Action Alliance
17                 (“TRAA”), a group that seeks changes to refinery operations and that
18                 formed “after an explosion at the ExxonMobil Torrance Refinery”—an
                   event at issue in this case.11
19
20
21   8
         Exh. J to Sestito Decl., Letter from George C. Aguilar to Defendants (Feb. 12, 2019).
22   9
      Bernay Letter to Defense Counsel, Apr. 22, 2019, Exh. 1 to Declaration of
23   Alexandra S. Bernay in Support of Plaintiff’s Motion for an Order Permitting
24   Disclosure of Highly Confidential Information to Plaintiff’s Consultant (“Bernay
     Decl.”) (Dkt. 213-3).
25   10
       Exh. K to Sestito Decl., Letter from Dawn Sestito to Alexandra S. Bernay (May 3,
26   2019).
     11
27     Exh. C to Sestito Decl., About TRAA, Torrance Refinery Action Alliance,
     https://www.traasouthbay.com/traa-fights-mhf-oil-refineries/ (last visited June 12,
28   2019).
                                             -4-           Case No. 3:15-cv-01749-L-AGS
      DEFTS’ OPPO TO MTN RE DISCLOSURE OF HIGHLY CONFIDENTIAL INFO
Case 3:15-cv-01749-L-AGS Document 218 Filed 06/12/19 PageID.3218 Page 10 of 22



1             Plaintiff replied on May 6, 2019, but challenged no facts Defendants presented
2    in support of their objection.12 Defendants sent a follow-up letter on May 13, 2019.13
3    The Parties have since met and conferred, but have not resolved this dispute.14
4    Plaintiff filed its motion on May 22, 2019. (Dkt. 213.)
5    III. LEGAL STANDARD
6             After issuing a protective order, and “[w]hen . . . disclosure of confidential
7    information to a third-party consultant is opposed by the disclosing party,” courts
8    must “balance the movant’s interest in selecting the consultant most beneficial to its
9    case, considering the specific expertise of this consultant and whether other
10   consultants possess similar expertise, against the disclosing party’s interest in
11   protecting confidential commercial information from disclosure to competitors.”
12   BASF Corp. v. U.S., 321 F. Supp. 2d 1373, 1378 (Ct. Intl. Trade 2004); Advanced
13   Semiconductor Materials Am. Inc. v. Applied Materials Inc., No. 95-20169, 1996 WL
14   908654, at *3 (N.D. Cal. Oct. 28, 1996) (“[T]he court must balance [the receiving
15   party’s] interest in electing the experts most beneficial to its case with [the producing
16   party’s] interest in protecting its trade secrets from disclosure to competitors.”); In re
17   Am. Express Anti-Steering Rules Antitrust Litig. (No II), No. -10-CV-04496 (NGG)
18   (RER), 2012 WL 13098456, at *2 (E.D.N.Y. Nov. 16, 2012) (“Where, as here, a
19   dispute over the release of confidential information to a third party consultant is
20   governed by a protective order, the court will consider the competing interests of the
21   parties as to the dissemination and use of this sensitive information.”); Telular Corp.
22   v. Vox2, Inc., No. 00 C 6144, 2001 WL 641188, at *1 (N.D. Ill. June 4, 2001) (“[T]he
23   Court must balance Telular’s interest in selecting the expert most beneficial to its case
24
25   12
       Exh. L to Sestito Decl., Letter from Alexandra S. Bernay to Dawn Sestito (May 6,
26   2019).
     13
       Exh. M to Sestito Decl., Letter from Dawn Sestito to Alexandra S. Bernay (May 13,
27
     2019).
28   14
          Id. ¶ 24.
                                   -5-       Case No. 3:15-cv-01749-L-AGS
      DEFTS’ OPPO TO MTN RE DISCLOSURE OF HIGHLY CONFIDENTIAL INFO
Case 3:15-cv-01749-L-AGS Document 218 Filed 06/12/19 PageID.3219 Page 11 of 22



1    with Vox2’s interest in protecting its trade secrets from disclosure to its
2    competitors.”).15
3          As these cases explain, when the risk of disclosure of the producing party’s
4    highly confidential information outweighs any prejudice to the receiving party from
5    not showing the confidential information to a consultant, courts must deny the
6    requested disclosure. Plaintiff cites no authority to the contrary.16
7
8
9
10
     15
       This standard mirrors the Ninth Circuit’s balancing test for determining “when
11   protective orders for trade secrets may be appropriate.” Brown Bag Software v.
12   Symantec Corp., 960 F.2d 1465, 1470 (9th Cir. 1992). In this Circuit, courts “balance
     the risk to [the producing party] of inadvertent disclosure of trade secrets to
13   competitors against the risk to [the receiving party] that protection of [the producing
14   party’s] trade secrets impaired prosecution of [the receiving party’s] claims,” after
     “examin[ing] factually all the risks and safeguards surrounding inadvertent
15   disclosure” and “the nature of the claims and of a party’s opportunity to develop its
16   case through alternative discovery procedures.” Id.
     16
17     Plaintiff’s statement that “courts routinely overrule objections to disclosure” applies
     only when the party seeking disclosure demonstrates the potential for significant
18   prejudice in trying their case if the objection is sustained or when the objecting party
19   fails to identify a potential harm from disclosing the documents, neither of which is
     present here. For example, in Advanced Semiconductor the court allowed disclosure
20   because the individual in question had “extensive credentials” and was uniquely
21   positioned “to convey highly technical information to lay persons.” In Streck, Inc. v.
     Research & Diagnostics Sys., 250 F.R.D. 426, 430 (D. Neb. 2008), the court held that
22   prior work of the Ph.D. scientist in question did “not fall within the topic area covered
23   by the patents-in-suit” and thus was unlikely to result in harm to the disclosing party.
     Similarly, in High Point Sarl. v. Sprint Nextel Corp., No. 09-2269-CM/DJW, 2013
24   U.S. Dist. LEXIS 17366, at *32-33 (D. Kan. Feb. 8, 2013), the objecting party failed
25   to establish the potential for harm and the court held that the individual was
     eminently-qualified in the area. Finally, Plaintiff’s reliance on Alcoa, Inc. v.
26   Universal Alloy Corp., No. 1:15-CV-01466-ELR, 2016 U.S. Dist. LEXIS 187915, *3-
27   5 (N.D. Ga. Mar. 2, 2016) is misguided because it relates to a motion to amend a
     protective order that did not allow the parties to object to the disclosure of confidential
28   information in stark contrast to the dispute presently before this Court.
                                                  -6-           Case No. 3:15-cv-01749-L-AGS
      DEFTS’ OPPO TO MTN RE DISCLOSURE OF HIGHLY CONFIDENTIAL INFO
Case 3:15-cv-01749-L-AGS Document 218 Filed 06/12/19 PageID.3220 Page 12 of 22



1                                        IV. ARGUMENT
2            The Court needs no scale to balance the dueling interests here. On the one
3    hand, Mr. Rosenfield does not qualify under the Protective Order as an independent
4    expert and Plaintiff has not offered any rationale for how they would be prejudiced in
5    prosecuting their case if Mr. Rosenfield was barred from viewing FCO materials. On
6    the other hand, Mr. Rosenfield’s background and own statements present a concrete
7    risk of disclosure for Defendants’ most sensitive business records—after all, he boasts
8    that his personal mission is to “reveal” information about the oil and gas industry.
9            A.    Rosenfield Is Not Qualified Under the Protective Order to Have
                   Access to Defendants’ Highly Confidential Information and Plaintiff
10                 Will Not Be Prejudiced If Access Is Denied.
11           Mr. Rosenfield is not a qualified expert and, therefore, should not have access
12   to FCO materials pursuant to the terms of the Protective Order and the legal balancing
13   test. Plaintiff’s motion does not state otherwise.
14           First, the Protective Order is not a carte blanche invitation to disclose FCO
15   materials to anyone with an interest in the case. Its purpose is the opposite: it limits
16   disclosure of FCO materials to specific classes of individuals with defined roles, such
17   as certain “in-house counsel,” “witnesses,” “independent experts,” or a “party’s
18   insurer.” (See Dkt. 184 ¶ 8.) Mr. Rosenfield simply is not an “independent expert”
19   under any plausible definition and thus is not allowed to view FCO materials under
20   the Protective Order. He graduated college in 2014, just a year before this case was
21   filed, with a degree in political science. (CV at 1.) He has authored no academic
22   papers or anything equivalent. Instead, he worked at Consumer Watchdog for three
23   years, writing press releases and advocacy blog posts, authoring at least one article
24   that ExxonMobil publicly debunked without correcting it.17 (Id.) Mr. Rosenfield then
25   moved to the Coalition for Clean Air where he spent 14 months working on “Port and
26   Freight Regulatory Advocacy,” which has little do with the oil and gas industry. (Id.
27
28   17
          See Exhs. E & G.
                                   -7-       Case No. 3:15-cv-01749-L-AGS
      DEFTS’ OPPO TO MTN RE DISCLOSURE OF HIGHLY CONFIDENTIAL INFO
Case 3:15-cv-01749-L-AGS Document 218 Filed 06/12/19 PageID.3221 Page 13 of 22



1    at 3.) Mr. Rosenfield lists no current employment aside from his affiliations with
2    Essential Information and TRAA. Id. Nothing in his CV—focused entirely on public
3    policy advocacy—suggests that he has engaged in any scholarly or academic activities
4    while he was with any of these organizations. Nor is there any suggestion that he
5    acquired any experience in economics, the oil and gas industry, or any other field
6    relevant to this antitrust case to a degree where he is necessary to assist Plaintiff for a
7    legitimate purpose. Mr. Rosenfield has no education relevant to the case, no
8    experience in the industry, and no specialized technical knowledge or skills that would
9    qualify him as an “independent expert” under the Protective Order.18
10         Second, Plaintiff mischaracterizes the legal test and argues that “Mr.
11   Rosenfield’s experience . . . has no relevance here.” (Mot. at 4 n.10.) But the
12   Protective Order speaks directly to this issue by limiting proper disclosure only to
13   “experts.” And just as important, case after case—including some cited by Plaintiff—
14   stand for proposition that the Court must consider experience and qualifications when
15   weighing the need for an expert to view confidential information. See BASF Corp.,
16   321 F. Supp. 2d at 1381 (noting the expert denied access to confidential materials does
17   not “posses[] qualifications to be an expert witness in this case”); Advanced
18   Semiconductor, 1996 WL 908654, at *3 (same); In re Am. Express Anti-Steering
19   Rules Antitrust Litig. (No II), 2012 WL 13098456, at *3 (“it is unclear that
20   [alternative] experts possess the relevant payment services expertise necessary to help
21   the United States effectively litigate this case.” (emphasis added)). Expertise is a
22   significant part of what must be balanced.
23
24
     18
25      Mr. Rosenfield’s proposed addition to the case appears to be an attempt by
     Plaintiffs to learn whatever basis he (or others at Consumer Watchdog) had for the
26   assertions in those articles without running into the same “journalist privilege” shield
27   that Consumer Watchdog has asserted against Defendants. See, e.g., Exh. F to Sestito
     Decl., Consumer Watchdog Supplemental Privilege Log (Nov. 11, 2018) (asserting
28   “First Amendment journalists’ privilege”).
                                                 -8-          Case No. 3:15-cv-01749-L-AGS
      DEFTS’ OPPO TO MTN RE DISCLOSURE OF HIGHLY CONFIDENTIAL INFO
Case 3:15-cv-01749-L-AGS Document 218 Filed 06/12/19 PageID.3222 Page 14 of 22



1          Having ignored the express terms of the Protective order and the legal
2    balancing test (and even if they could demonstrate that Rosenfield was an independent
3    expert), Plaintiff fails to show any prejudice on its ability to prosecute its case in light
4    of Defendants’ objection. Plaintiff only vaguely states that Mr. Rosenfield “has
5    detailed and specific knowledge regarding the very matters upon which this case
6    centers.” (Mot. at 4.) But the scope of his “specific knowledge” remains a mystery,
7    and his limited professional experience suggests no relevant expertise. To the extent
8    Mr. Rosenfield offers any relevant knowledge or skills, Plaintiff can surely secure
9    those from a genuine expert who does not pose a similar risk of disclosure.
10   Defendants have already allowed three other experts identified by Plaintiffs (in this
11   and the related cases) to view their FCO materials, including two Ph.D. economists
12   and an adjunct professor and consultant with experience in the industry.19 Defendants
13   did not object to these individuals because they appear to have expertise relevant to
14   the case issues and have not publicly stated that they want to expose and publicly
15   reveal information about Defendants.20
16         Given Plaintiff’s failure to articulate how Mr. Rosenfield is an “independent
17   expert” under the Protective Order and—even if he met that test—any prejudice it
18   would experience if he is not allowed to view Defendants’ most confidential
19   materials, the Court must deny Plaintiff’s motion. See, e.g., BASF Corp., 321 F.
20   Supp. 2d at 1378 (denying expert access to confidential material in part because
21
22
     19
       On February 12, 2019, counsel in Bartlett, et al. v. BP West Coast Products LLC, et
23
     al. disclosed Kristine S. Hastings, Ph.D. and Michael A. Williams, Ph.D. as potential
24   experts to see FCO materials. Defendants did not object to the request as to those
     individuals. Exh. J to Sestito Decl.
25
     20
       To the extent Plaintiff believes Rosenfield has specialized knowledge in tanker
26   movements—and, to be clear, he does not—that information is public and already
27   available to him. Rosenfield stated that he uses “AIS tracking to monitor the vessels”
     and that “[a]nyone can check out all the ships on the ocean at www.marinetraffic.com
28   or vesselfinder.com” and that anyone can see “ship history” for a fee. Exh. A.
                                               -9-           Case No. 3:15-cv-01749-L-AGS
      DEFTS’ OPPO TO MTN RE DISCLOSURE OF HIGHLY CONFIDENTIAL INFO
Case 3:15-cv-01749-L-AGS Document 218 Filed 06/12/19 PageID.3223 Page 15 of 22



1    receiving party failed to establish expert had any unique expertise); Symantec Corp.,
2    2012 WL 3582974, at *3 (prohibiting disclosure because, inter alia, no showing that
3    consultant had expertise others do not possess); GPNE Corp. v. Apple Inc., No. 5:12-
4    cv-2885-LHK (PSG), 2014 WL 1027948, at *2 (N.D. Cal. Mar. 13, 2014) (denying
5    permission to expert to see highly confidential information because the plaintiff “has
6    not identified any unique qualifications or knowledge that make [the expert] better
7    suited than any other expert to serve.”).21
8          B.     There Is A Risk Of Disclosure Of Defendants’ Highly Confidential
                  Information If The Court Grants Rosenfield Access.
9
           On the other side of the scale is the risk of disclosure. When analyzing the risk
10
     of disclosure, the Court must make a “careful and sensitive assessment of the entire
11
     setting” in which an individual functions. FTC v. Advocate Health Care Net., 162 F.
12
     Supp. 3d 666, 669 (N.D. Ill. 2016) (emphasis added).22 Here, Mr. Rosenfield’s
13
     background and own statements indicate he presents a risk of intentional or
14
     inadvertent disclosure of information from documents this Court held should be
15
     protected from public disclosure by entering the Protective Order.
16
           Mr. Rosenfield functions as “an energy and environmental advocate” who
17
     regularly publishes articles and blog posts about the industry. (CV at 1.) He has
18
     dedicated his brief career to publishing information (frequently misinformation) about
19
     oil and gas companies. Mr. Rosenfield has said publicly that “my work is to reveal
20
     [in his opinion] the manipulation [by oil-and-gas companies]” and he advocates for
21
22
     21
       Rosenfield’s “status as a consultant, rather than a testifying expert, further undercuts
23
     a claim that he is essential to Plaintiff’s case.” Symantec Corp., 2012 WL 3582974 at
24   *3.
     22
25      This is in stark contrast to Plaintiff’s claim that cases sustaining an objection are
     “all wholly distinguishable.” (Mot. at 4, n.8.) Plaintiff’s reliance on Wang Labs., Inc.
26   v. CFR Assocs., Inc., 125 F.R.D. 10 (D. Mass. 1989) is misplaced because the legal
27   test is not whether the individual “had worked for the opposing party” as Plaintiff
     suggests; it is a balancing between the likelihood of harm to the objecting party and
28   prejudice to the other party if the objection was sustained. See Section III, supra.
                                                   -10-          Case No. 3:15-cv-01749-L-AGS
      DEFTS’ OPPO TO MTN RE DISCLOSURE OF HIGHLY CONFIDENTIAL INFO
Case 3:15-cv-01749-L-AGS Document 218 Filed 06/12/19 PageID.3224 Page 16 of 22



1    “complete transparency” in “refinery operations.”23 Motivated by those goals, he
2    worked with Consumer Watchdog and Essential Information—organizations
3    dedicated to publishing unflattering and inaccurate information about Defendants.
4    (CV at 1-3.) He continues to receive grant funding from Essential Information,
5    presumably to help the organization fulfill its goal of providing what it views as
6    “provocative information to the public.” Mr. Rosenfield’s CV also shows that he
7    provides “analysis [and] assistance” to TRAA, which works to ban refineries from
8    using hydrofluoric acid—a topic discussed in Defendants’ operations-related
9    documents. (CV at 3.) Mr. Rosenfield has even publicly boasted about going
10   “undercover” to expose the oil and gas industry, suggesting that he is willing to hide
11   his identity and engage in deception to achieve his goals.24 These statements and
12   affiliations present a “tangible risk that [he] will not be able to separate the highly
13   confidential information he gleans from reviewing Defendant’s [materials] with his
14   consulting and publication work in that same . . . field.” Symantec Corp. v. Acronis
15   Corp., No. 11-5310 EMC (JSC), 2012 WL 3582974, at *3 (N.D. Cal. Aug. 20, 2012);
16   BASF Corp., 321 F. Supp. 2d at 1380 (“It is very difficult for the human mind to
17   compartmentalize and selectively suppress information once learned, no matter how
18   well-intentioned the effort may be to do so.”). In light of the “entire setting” of Mr.
19   Rosenfield’s career as an anti-oil and gas advocate, he poses a risk of disclosure.
20              Rather than grappling with these concrete concerns, Plaintiff suggests that Mr.
21   Rosenfield’s signature on the Confidentiality Agreement automatically resolves them
22   because a Court may “impose sanctions where a party has violated a discovery
23   order.”25 (Mot. at 4.) But this ignores Defendants’ negotiated-for right to object,
24
     23
          Exh. A.
25
     24
          Id.
26
     25
       None of these cases stand for the proposition that post hoc sanctions can take the
27   place of sustaining a reasonable objection to prevent disclosure. These cases merely
28   affirm the uncontroversial point that “a magistrate may impose [an] order . . . to
     compensate the opposite party.” On Command Video Corp. v. LodgeNet Entm’t
                                               -11-          Case No. 3:15-cv-01749-L-AGS
      DEFTS’ OPPO TO MTN RE DISCLOSURE OF HIGHLY CONFIDENTIAL INFO
Case 3:15-cv-01749-L-AGS Document 218 Filed 06/12/19 PageID.3225 Page 17 of 22



1    which they have exercised here. The Protective Order entered by the Court includes
2    the specific right for either party to object to the disclosure of FCO materials to a
3    proposed individual—a right Plaintiff and Defendants agreed to in addition to the
4    Confidentiality Agreement. The Southern District endorses this additional layer of
5    protection for highly sensitive materials by including a nearly identical provision in its
6    model protective order.26 Thus, the mere existence of the Confidentiality Agreement
7    does not automatically resolve this issue as Plaintiff suggests because that would
8    render provisions of the Protective Order a dead letter. (Mot. at 2-4); cf. Cal. Civ.
9    Code § 1641(“The whole of a contract is to be taken together, so as to give effect to
10   every part, if reasonably practicable, each clause helping to interpret the other.”)
11   (emphasis added); see Alcoa, 2016 U.S. Dist. LEXIS 187019 at *3-5 (denying order to
12   amend protective order for failure to show changed circumstances). Moreover,
13   Defendants should not be burdened with the task of policing Mr. Rosenfield’s
14   activities to ensure he abides by the Protective Order. See Litton Indus., Inc. v.
15   Chesapeake & Ohio Railway Co., 129 FRD 528, 531 (E.D. Wisc. 1990) (“Even with
16   stern sanctions of unauthorized disclosure, how does one practically police a
17   protective order?”).
18         Plaintiff also argues that violating the Protective Order would jeopardize
19   Rosenfield’s career as a litigation consultant (Mot. at 4), but fails to mention that
20   Rosenfield has no career as a litigation consultant to jeopardize because this is his
21   first case and nothing suggests he intends to pursue litigation consulting as a career.
22   Indeed, Mr. Rosenfield’s typical work is publishing information on the internet, which
23   his former employer, Consumer Watchdog, has claimed is protected by the “journalist
24
     Corp., 976 F.Supp. 917, 921 n.2 (N.D. Cal. 1997); see Westinghouse Elec. v. Newman
25
     & Holtzinger, P.C., 992 F.2d 932, 935 (9th Cir. 1993) (denying argument Fed. R. Civ.
26   P. 37 preempted breach of protective order); United States v. Nat’l Med. Enters., 792
     F.2d 906, 910 (9th Cir. 1986) (affirming $3,000 sanction).
27
     26
       See Model Protective Order, Southern District of California, available at
28   https://www.casd.uscourts.gov/_assets/pdf/forms/Model%20Protective%20Order.pdf.
                                            -12-           Case No. 3:15-cv-01749-L-AGS
      DEFTS’ OPPO TO MTN RE DISCLOSURE OF HIGHLY CONFIDENTIAL INFO
Case 3:15-cv-01749-L-AGS Document 218 Filed 06/12/19 PageID.3226 Page 18 of 22



1    privilege,” which in turn could conceivably shield his disclosure of FCO materials
2    from scrutiny. See Shoen v. Shoen, 5 F.3d 1289, 1294 (9th Cir. 1993).
3             Finally, there is no dispute that the disclosure of FCO materials could
4    irreparably harm Defendants. This is why a Protective Order was entered in the first
5    place. Defendants have produced materials, like pricing, strategy, and financial
6    information, that squarely fall within the definition of FCO material under the
7    Protective Order.27 The definition of FCO materials was specifically negotiated by
8    the parties to protect Defendants’ sensitive documents and prevent competitors from
9    gaining an unfair competitive advantage. If FCO material were to find its way into the
10   hands of some of the organizations listed on Mr. Rosenfield’s CV or to competitors,
11   those organizations easily could use that information to harm Defendants.
12            C.     Plaintiff’s Gripe About The Number Of Documents Designated as
                     FCO Materials Is Immaterial.
13
              In a last-ditch effort, Plaintiff argues that the Court should allow Mr. Rosenfield
14
     to view FCO materials simply because Plaintiff believes Defendants designated too
15
     many documents as FCO. (See Mot. at 5.) The number of documents designated as
16
     FCO material is beside the point.28 The Protective Order—which Plaintiff agreed
17
     to—spells out a separate process for disputes over documents’ confidentiality
18
     designations that Plaintiff is required to follow if it has legitimate concerns. (See Dkt.
19
     184 ¶ 15.)29
20
21
     27
22        Sestito Decl. ¶¶ 7-9.
     28
23     Exhibit H to Sestito Decl., Letter to Xan Bernay from Cheryl L. O’Connor (June, 5,
     2019).
24   29
        Plaintiff’s complaint that “vast swaths of documents” are marked as FCO materials
25   largely stems from an agreement between Plaintiff and Defendants aimed at
26   expediting discovery. This compromise allowed Defendants to mark all documents
     previously produced to government agencies as FCO materials so that Defendants
27   would not need to re-review the documents for confidentiality and thus produce them
28   more expeditiously. Exh. H. Most Defendants did just that pursuant to the agreement
     with Plaintiff and produced these documents to Plaintiff months ago. The parties
                                                -13-        Case No. 3:15-cv-01749-L-AGS
      DEFTS’ OPPO TO MTN RE DISCLOSURE OF HIGHLY CONFIDENTIAL INFO
Case 3:15-cv-01749-L-AGS Document 218 Filed 06/12/19 PageID.3227 Page 19 of 22



1                                      V. Conclusion
2          The Court should deny Plaintiff’s motion and sustain Defendants’ reasonable
3    objection preventing Mr. Rosenfield from accessing Defendants’ FCO materials.
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     continue to discuss re-designating certain documents in these productions as
28   appropriate under the provisions of the Protective Order.
                                               -14-         Case No. 3:15-cv-01749-L-AGS
      DEFTS’ OPPO TO MTN RE DISCLOSURE OF HIGHLY CONFIDENTIAL INFO
Case 3:15-cv-01749-L-AGS Document 218 Filed 06/12/19 PageID.3228 Page 20 of 22



1
2    Dated: June 12, 2019              O’MELVENY & MYERS LLP
3
4                                      By:   s/ Dawn Sestito
                                             O’MELVENY & MYERS LLP
5                                            DAWN SESTITO
                                             M. RANDALL OPPENHEIMER
6                                            CHARLES C. LIFLAND
7                                            WILSON TURNER KOSMO LLP
                                             ROBIN A. WOFFORD
8                                            FREDERICK W. KOSMO, JR.
                                             KATHERINE M. MCCRAY
9                                            HUBERT KIM
10                                           Attorneys for Defendant
                                             EXXONMOBIL REFINING &
11                                           SUPPLY CO.
12
     Dated: June 12, 2019             BAKER & HOSTETLER, LLP
13
14
                                      By:    s/ Carl W. Hittinger
15                                           CARL W. HITTINGER
16                                           Counsel for Defendant
17                                           ALON U.S.A. ENERGY, INC.
18
19
     Dated: June 12, 2019             SULLIVAN & CROMWELL LLP
20
21
                                      By:    s/ Robert A. Sacks
22                                           ROBERT A. SACKS
23
                                             Counsel for Defendant
24                                           BP WEST COAST PRODUCTS LLC
25
     Dated: June 12, 2019             GIBSON DUNN & CRUTCHER LLP
26
27
                                      By:
                                      s/ Steve E. Sletten
28                                    STEVE E. SLETTEN
                                  -15-           Case No. 3:15-cv-01749-L-AGS
     DEFTS’ OPPO TO MTN RE DISCLOSURE OF HIGHLY CONFIDENTIAL INFO
Case 3:15-cv-01749-L-AGS Document 218 Filed 06/12/19 PageID.3229 Page 21 of 22



1                                           Counsel for Defendant
                                            CHEVRON U.S.A. INC.
2
3    Dated: June 12, 2019             MORGAN LEWIS & BOCKIUS LLP
4
                                      By:   s/ Kent M. Roger
5
                                            KENT M. ROGER
6
                                            Counsel for Defendant
7                                           EQUILON ENTERPRISES LLC doing
8                                           business as SHELL OIL PRODUCTS
                                            US
9
10   Dated: June 12, 2019             NORTON ROSE FULBRIGHT
11
12                                    By:   s/ Joshua D. Lichtman
13                                          JOSHUA D. LICHTMAN
14                                          Counsel for Defendant
                                            PHILLIPS 66
15
16   Dated: June 12, 2019             JONES DAY
17
18                                    By:   s/ David C. Kiernan
19                                          DAVID C. KIERNAN
20                                          Counsel for Defendant
21                                          TESORO REFINING & MARKETING
                                            COMPANY LLC
22
23   Dated: June 12, 2019             HAWXHURST HARRIS LLP
24
25                                    By:   s/ Gerald E. Hawxhurst
26                                          GERALD E. HAWXHURST
27                                    Counsel for Defendant
28                                    VALERO MARKETING AND
                                      SUPPLY COMPANY
                                  -16-         Case No. 3:15-cv-01749-L-AGS
     DEFTS’ OPPO TO MTN RE DISCLOSURE OF HIGHLY CONFIDENTIAL INFO
Case 3:15-cv-01749-L-AGS Document 218 Filed 06/12/19 PageID.3230 Page 22 of 22



1                                   Signature Certification
2          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
3    and Procedures Manual, I hereby certify that the content of this document is
4    acceptable to Carl W. Hittinger, counsel for Alon U.S.A. Energy, Inc.; Robert A.
5    Sacks, counsel for BP West Coast Products LLC; Steven E. Sletten, counsel for
6    Chevron U.S.A. Inc.; Kent M. Roger, counsel for Equilon Enterprises LLC doing
7    business as Shell Oil Products US; Joshua D. Lichtman, counsel for Phillips 66; David
8    Kiernan, counsel for Tesoro Refining & Marketing Company LLC; and Gerald E.
9    Hawxhurst, counsel for Valero Marketing and Supply Company, and that I have
10   obtained each of the foregoing person’s authorization to affix his or her electronic
11   signature to this document.
12
13                                          By: s/ Dawn Sestito
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                  -17-      Case No. 3:15-cv-01749-L-AGS
     DEFTS’ OPPO TO MTN RE DISCLOSURE OF HIGHLY CONFIDENTIAL INFO
